IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NOS. WR-53,145-09, -10, -11, -12


EX PARTE GLENN FLOYD SMITH, Applicant





ON APPLICATIONS FOR WRIT OF HABEAS CORPUS 
CAUSE NOS. 97-CR-0080, 98-CR-0037, 98-CR-0525 & 98-CR-0748
IN THE 10TH DISTRICT COURT
GALVESTON COUNTY 


 Per curiam.


O R D E R

 These are applications for a writ of habeas corpus that were transmitted to this Court
pursuant to the provisions of Tex. Code Crim. Proc. art. 11.07. Applicant was convicted of
four counts of aggravated sexual assault of a child and sentenced to confinement for eighteen
years for each count. Applicant's convictions were affirmed on appeal. Smith v. State, Nos.
14-98-01106-CR, 14-98-01107-CR, 14-98-01108-CR & 14-98-01109-CR (Tex.
App.-Houston [14th Dist.], delivered November 2, 2000, pet. ref'd).
	Applicant contends in four separate grounds that the State destroyed biological
evidence, that the State failed to disclose evidence, that the trial court improperly denied
Applicant's motions for Chapter 64 DNA testing, and that counsel was ineffective in a
Chapter 64 appeal.  
	After a review of the record, we find that Applicant's first and second grounds are
without merit. They are denied. Applicant's third and fourth grounds are dismissed. Claims
involving a Chapter 64 DNA proceeding are not cognizable in an application for a writ of
habeas corpus. Ex parte Baker, 2006 Tex. Crim. App. LEXIS 302 (Tex. Crim. App. 2006).
	Accordingly, Applicant's first and second grounds are denied, and his third and fourth
grounds are dismissed.     
	IT IS SO ORDERED THIS THE 12TH DAY OF APRIL, 2006.

DO NOT PUBLISH